Citation Nr: 1243055	
Decision Date: 12/17/12    Archive Date: 12/27/12

DOCKET NO.  10-27 591A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for disability exhibited by memory problems, to include as due to exposure to toxins in service.

2.  Entitlement to service connection for a skin disability, including seborrheic dermatitis and hair loss, to include as due to exposure to ionizing radiation and other toxins in service.

3.  Entitlement to service connection for a back disability, including lumbar spondylosis with degenerative disc space narrowing.

4.  Entitlement to service connection for diabetes mellitus type II, to include as due to Agent Orange exposure.

5.  Entitlement to service connection for residuals of a left ankle injury.

6.  Entitlement to service connection for disability exhibited by numbness and cramps in the lower extremities, to include as secondary to diabetes mellitus and a low back disability.
REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs



ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The Veteran served on active duty from October 1981 to October 1985, with 9 years and 24 days prior active service.

This matter comes before the Board of Veterans' Appeals from a October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, that, inter alia, denied service connection for disability exhibited by memory problems, a skin disability, low back disability, diabetes mellitus type II, residuals of a left ankle injury, and disability exhibited by numbness and cramps in the lower extremities.  The Veteran filed a notice of disagreement with these decisions dated in April 2008, and the RO issued a statement of the case in April 2010.  The statement of the case was forwarded to the Veteran in May 2010 and the Veteran filed his substantive appeal in July 2010.

In the July 2010 substantive appeal, the Veteran requested the opportunity to testify at a videoconference hearing before a Veterans Law Judge.  The hearing was scheduled for September 2011, and then rescheduled at the Veteran's request for December 2011.  The Veteran did not report for the December 2011 hearing.  As such, the board finds that the Veteran has withdrawn his request to testify before the Board.  38 C.F.R. § 20.704.

In his claim filed in May 2007, the Veteran raised the issue of dental trauma to teeth numbers 7-9.  This issue does not appear to have been addressed by the Agency of Original Jurisdiction (AOJ).  As such, it is referred to the AOJ for appropriate action.  

The Board notes that, in addition to the Veteran's claims file, the Veteran also has a Virtual VA paperless claims file, which is a highly secured electronic repository that is used to store and review documents involved in the claims process.  The Board has reviewed the contents of the paperless file as well as the Veteran's claims file and will proceed with review of the claims based upon all relevant evidence.  

The issues of entitlement to service connection for seborrheic dermatitis claimed as hair loss and skin condition, and lumbar spondylosis with degenerative disc space narrowing (claimed as a back injury), are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

The rating action also granted service connection for tinnitus, status post fracture of the third and fourth digits of the left hand, bilateral hearing loss, status post incision and drainage of the lower leg with residual scar status post sebaceous cyst removal of the lower back with residual scar, and residual scars on the third and fourth fingers of the left hand, and denied service connection for residuals of an injury to the right testicle.  The Veteran filed a notice of disagreement with regard to the evaluations assigned for the service-connected disabilities and the denial of service connection for residuals of an injury to the right testicle.  These matters were included in the statement of the case.  The Veteran filed a VA Form 9 in a timely manner but did not specifically appeal these matters.  In an April 2011 statement, echoed in a July 2011 statement submitted by the Veteran's representative, the Veteran indicated that he wished to appeal only the claims listed on the first page of this decision.  Accordingly, the other matters are not before the Board.  See 38 C.F.R. § 20.200 (2012) (An appeal consists of a timely filed notice of disagreement in writing and after a statement of the case has been furnished, a timely filed substantive appeal.).  

FINDINGS OF FACT

1.  Disability exhibited by memory problems did not have its clinical onset in service and is not otherwise related to active duty.  

2.  Diabetes mellitus type II did not have its clinical onset in service and is not otherwise related to active duty; a diabetes mellitus was not exhibited within the first post service year.  

3.  Left ankle disability did not have its clinical onset in service and is not otherwise related to active duty.  

4.  Disability exhibited by numbness and cramps in the lower extremities did not have its clinical onset in service and is not otherwise related to active duty; disability exhibited by numbness and cramps in the lower extremities was not exhibited within the first post service year.  
.

CONCLUSIONS OF LAW

1.  Disability exhibited by memory problems was not incurred in or aggravated by the Veteran's active military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.6, 3.159, 3.303 (2012).

3.  Diabetes mellitus type II was not incurred in or aggravated by active military service, nor is such disability presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.6, 3.159, 3.303, 3.307, 3.309 (2012).

4.  Residuals of a left ankle injury were not incurred in or aggravated by the Veteran's active military service, nor is such disability presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.6, 3.159, 3.303, 3.307, 3.309, 3.310 (2012).

5.  Disability exhibited by numbness and cramps in the lower extremities was not incurred in or aggravated by the Veteran's active military service, nor is such disability presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.6, 3.159, 3.303, 3.307, 3.309, 3.310 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA.

VA will make reasonable efforts to notify a claimant of the relevant evidence necessary to substantiate a claim for benefits under laws administered by VA.  VA will also assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

With respect to the Veteran's claims, the Board finds that VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  A letter dated in June 2007 satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The letter notified the Veteran of the evidence and information necessary to substantiate his claims and informed the Veteran of his and VA's respective responsibilities in obtaining that evidence.  

In addition to the foregoing, the Board observes that the Veteran's service treatment records, service personnel records, and VA outpatient medical records have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no indication in the record that any additional evidence, relevant to the issues decided herein, is available and not part of the claims file.  

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in disability compensation (service connection) claims, the VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  

Here, there are no current diagnoses of a left ankle disability or disability manifested by memory loss and no true indication those disabilities are associated with service.  There is no evidence of these disabilities in service or thereafter.  While the Veteran has essentially claimed that he has current disability that is related to service, he has not specifically claimed that pertinent disability had its onset in service.  In a Report of Medial History dated in 1988, several years after service, the Veteran denied that he had or had had joint or memory problems.  There are no pertinent complaints or findings in any of the service treatment records.  While there are current findings of diabetes mellitus and disability exhibited by numbness and cramps in the lower extremities, the claims file does not contain any indication that these disabilities are in any way related to the Veteran's military service.  

In view of the absence of findings of left ankle disability or disability manifested by memory loss in service or thereafter, relating these disabilities (assuming they were found on examination) to service would certainly be speculative.  Absent evidence that indicates that the Veteran has diabetes mellitus or disability exhibited by numbness and cramps in the lower extremities related to symptoms in service, the Board finds that a VA examination is not necessary.  Service connection may not be based on a resort to pure speculation or even remote possibility.  See 38 C.F.R. § 3.102.  The duty to assist is not invoked where "no reasonable possibility exists that such assistance would aid in substantiating the claim." 38 U.S.C.A. 5103A(a)(2).   The Board is satisfied that the duties to notify and assist have been met.

The Board concludes, after reviewing all evidence of record that the preponderance of the evidence is against the Veteran's claims adjudicated herein.  As such, any questions as to the appropriate disability rating or effective date to be assigned to the claims are rendered moot; and no further notice is needed.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Since there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless and will proceed with the adjudication of the Veteran's claims.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

II.  Analysis

Applicable law provides that service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  Service connection may also be granted for certain chronic diseases, such as diabetes mellitus, when the disease is manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that a disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995); 38 C.F.R. § 3.303(a).  

The existence of a current disorder is the cornerstone of a claim for VA disability compensation.  Degmetich v. Brown, 104 F. 3d 1328 (1997) (interpretation of 38 U.S.C.A. § 1110 and 38 U.S.C.A. § 1131 as requiring the existence of a present disorder for VA compensation purposes cannot be considered arbitrary and decision based on that interpretation must be affirmed); Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  That a condition or injury occurred in service alone is not enough.  There must be disability resulting from that condition or injury.  In the absence of proof of a present disability, there can be no valid claim or the grant of the benefit.  Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

An alternative method of establishing the nexus and current symptomatology is through a demonstration of continuity of symptomatology.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997); Clyburn v. West, 12 Vet. App. 296 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was noted during service; (2) evidence of post service continuity of the same symptomatology; and (3) medical or, in certain circumstances lay evidence of a nexus between the present disability and the post service symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997); Hickson v. West, 12 Vet. App. 247 (1999) (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).  The provisions concerning continuity of symptomatology do not relieve the requirement that there be some evidence of a nexus to service.  For service connection to be established by continuity of symptomatology there must be competent medical or other evidence that relates a current condition to that symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997).

In addition, service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995).

It is the Board's responsibility to evaluate the entire record on appeal.  38 U.S.C.A. § 7104(a).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, reasonable doubt will be resolved in each such issue in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  An appellant need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail.  To deny a claim on its merits, the evidence must preponderate against the claim.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Alemany v. Brown, 9 Vet. App. 518 (1996).

In this case, the Veteran contends that he is entitled to service connection for memory problems, diabetes mellitus type II, residuals of a left ankle injury, and disability exhibited by numbness and cramps in the lower extremities.  The Veteran claims that his memory problems are due to due to exposure to heavy metals or mercury poisoning, that his diabetes mellitus may be the result of exposure to Agent Orange, and that his bilateral lower extremity disability is secondary to diabetes mellitus or his low back disability.
.
In this regard, the Board notes that certain disorders associated with herbicide agent (Agent Orange) exposure in service are presumed to be service connected if they are manifested to a compensable degree within a specified time period.  See 38 C.F.R. §§ 3.307, 3.309.  If a Veteran was exposed to a herbicide agent during active military, naval, or air service, the following diseases shall be service-connected if the requirements of 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied: chloracne or other acneform diseases consistent with chloracne, Type 2 diabetes mellitus, Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).  In addition, on October 13, 2009, in accordance with authority provided in 38 U.S.C. § 1116, the Secretary of VA announced his decision to establish presumptions of service connection, based upon exposure to herbicides within the Republic of Vietnam during the Vietnam era, for three new conditions:  ischemic heart disease, Parkinson's disease, and B cell leukemia.  The final rule was issued in August 2010 and became effective August 31, 2010.  See 75 Fed. Reg. 53,202 (Aug. 31, 2010).  

The Secretary of Veterans Affairs has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341-46 (1994); see also Notice, 61 Fed. Reg. 41, 442-49 (1996).  

Veterans who served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii).

Notwithstanding the foregoing presumption provisions, the U.S. Court of Appeals for the Federal Circuit (Circuit Court) has determined that a claimant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

In this case, the Veteran's service treatment records are silent for the Veteran's claimed disabilities, and his separation examination dated in September 1985 is normal in all pertinent respects.  No pertinent disability was found on examination in 1988 either.  

After service, the Veteran has been diagnosed and treated for diabetes mellitus and diabetic neuropathies.  The medical information in the claims file is sparse and contains no opinion or indication that these conditions are in any way related to the Veteran's active duty military service.  In addition, the medical records do not indicate that the Veteran has a diagnosed left ankle disability or a disability manifested by memory loss.

Based on the foregoing, the Board finds that entitlement to service connection for disability exhibited by a memory loss, a left ankle disability, diabetes mellitus, or disability exhibited by numbness and cramps in the lower extremities is not established.  

First, with respect to the memory loss and left ankle claims, the medical records do not indicate that the Veteran has currently diagnosed disabilities related to these complaints.  And, as noted above, the existence of a current disorder is the cornerstone of a claim for VA disability compensation.  Degmetich v. Brown, 104 F. 3d 1328 (1997); Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  There is nothing in the record to support his claim of exposure to toxins or that he currently has disability exhibited by memory loss or left ankle disability.  

With respect to the claim for diabetes mellitus, the Board has reviewed the Veteran's service personnel records and finds that, while the Veteran did have service prior to May 7, 1975, there is no indication that he served in the Republic of Vietnam.  As such, there is no presumption that he was exposed to Agent Orange.  Service connection for this condition based on presumptive exposure to Agent Orange is therefore unavailable in this case.  

There is also no direct evidence that the Veteran was exposed to Agent Orange or that his diagnosed diabetes mellitus or diabetic neuropathies had their onset in service or as a result of military service.  The Board notes that the Veteran's lower extremity condition is noted in his medical records to be diabetic in origin, but there is no suggestion in the record that either disability is related to service.  As such, the claim of entitlement to service connection for these disabilities must be denied.

The Veteran contends that his claimed disabilities are related to his service.  Lay witnesses are competent to provide testimony or statements relating to symptoms or facts that the lay witness observed and is within the realm of his or her personal knowledge.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir. 2007) (noting that lay testimony may be competent to identify a particular medical condition).   Lay evidence may also be competent to establish medical etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  However, while VA must consider lay evidence, it may give it whatever weight it concludes the evidence is entitled to, and a mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require VA to provide an examination.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010); see also See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (Lance, J. concurring) ("the Board should avoid overbroad statements about the competence of laypersons and should carefully distinguish its treatment of lay testimony of symptoms and its analysis of lay competence on issues of diagnosis or causation").   Although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions.  Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  

The Board finds that the diagnosis and etiology of the diabetes mellitus and associated neuropathy are complex medical questions, beyond the competency of a layperson.  And the Board further finds that the question regarding the relationship between such disabilities and military service to be complex in nature.  Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Therefore, as the Veteran has only provided his own conclusory statements regarding diagnosis and causation, the Board finds that the Veteran's statements to be of little probative value as he is not competent to opine on such a complex medical questions.  The Board finds that the Veteran's contentions regarding pertinent disability are outweighed by the medical evidence of record, specifically the lack of evidence relating his diabetes mellitus and diabetic neuropathies to military service or a service-connected disability.  

The Veteran is competent to claim that he had memory problems, left ankle injury and numbness in the lower extremities in service that continued since that time.  However, to the extent the Veteran is claiming continuity of symptoms since service, he is not credible.  On service examination in 1988 (about 4 years after service discharge), no pertinent disability was noted.  On the Report of Medial History, the Veteran denied having or having had memory problems, joint abnormality or neuritis.  If problems began in service and persisted since then, it would seem reasonable he would not have denied them in 1988.  

In summary, the Board concludes that the preponderance of the evidence is against the Veteran's claims.  The Board may not base a decision on its own unsubstantiated medical conclusions but, rather, may reach a medical conclusion only on the basis of independent medical evidence in the record.  Hensley v. Brown, 5 Vet. App. 155 (1993).  

Because the preponderance of the evidence is against the claims, the claims must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for disability exhibited by memory problems is denied.

Service connection for diabetes mellitus type II is denied.

Service connection for residuals of a left ankle injury is denied.

Service connection for disability exhibited by numbness and cramps in the lower extremities is denied.


REMAND

Here, the Board notes that the Veteran was provided with a VA fee basis examination in connection with his skin and back claims in July 2007.  The examiner stated that the Veteran had been suffering from alopecia areata and that the condition had existed since 1972.  He was found to have itching, but no ulcer formation, shedding or crusting.  The symptoms occurred constantly.  The Veteran was also noted to a seborrheic dermatitis, left side of the top of the head.  This condition was noted to have existed for 35 years.  This was not productive of any exudation, ulcer formation, itching, shedding or crusting.  After examination, however, despite the earlier findings of longstanding alopecia areata and seborrheic dermatitis, the examiner stated that there was no diagnosis of alopecia areata because the condition had resolved, and that there was no diagnosis of seborrheic dermatitis because there was no pathology to render a diagnosis.  

With respect to a low back disability, the examiner stated that the Veteran had been suffering from a chronic low back problems for 34 years.  After examination, the Veteran was diagnosed with lumbar spondylosis with degenerative disc space narrowing.  No nexus opinion was offered.  In addition, the examiner did not indicate that the Veteran's claims file had been reviewed in connection with the examination and report. 

Based on the foregoing, the Board finds that these matters should be remanded.  The entire file should be forwarded to the individual who conducted the July 2007 examination, if available.  The examiner should review all evidence of record, to include the prior diagnostic studies and VA examination reports, and should provide an addendum report as to the nature and etiology of any skin and back disabilities the Veteran may have.  Specifically, the examiner should be asked to clarify his diagnoses regarding alopecia areata and seborrheic dermatitis in light of findings that the Veteran suffered from alopecia areata since 1972 and that he had seborrheic dermatitis for 35 years.  The examiner should state whether the Veteran still has such disabilities, whether or not intermittent or in remission, and if so, whether these conditions had their onset in service.  The examiner should also offer an opinion regarding whether the Veteran's diagnosed back disability had its onset in service or within one year of service.  And the examiner should be asked to review the Veteran's claims file in connection with the report and so state for the record.  If the July 2007 VA examiner is not available, the Veteran should be scheduled for another VA examination concerning these questions.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should take appropriate steps to contact the VA medical facilities in the Vista Muskogee system and obtain complete treatment records dated from September 2010 to present.  

2.  After all available treatment records have been associated with the claims file, the claims file should be referred to the examiner who conducted the July 2007 VA fee basis examination, with a copy of this remand, for an addendum report.  Review of the claims file should be noted in the examination report.  If any further testing or diagnostic studies are necessary, they should be completed.  If the July 2007 examiner is not available, refer the claim to another examiner and schedule the Veteran for another VA examination (if the examiner feels it is necessary).  The examiner should respond to the following questions:

For each current back and skin disability present, is there a 50 percent probability or greater that it had its onset during active duty, (if degenerative joint disease of the spine is present, was it manifested within one year of active duty), or is any pertinent disability otherwise related to the Veteran's military service?   In this regard, the examiner is asked to comment on the Veteran's service and post-service medical treatment records.  

In offering any opinion, the examiner must consider the evidence of record, including the service treatment records, including the physical examination report dated in 1988, and the Veteran's lay statements regarding the incurrence of his claimed disorders and the continuity of symptomatology.  The rationale for any opinion offered should be provided.  

3.  After undertaking this development, re-adjudicate the issues remaining on appeal.  If any benefit sought on appeal remains denied, provide the Veteran and his representative a supplemental statement of the case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
THOMAS J. DANNAHER 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


